Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-14, 17, 19, 23, 25-28 are allowed in view of Applicant’s arguments/amendments filed on 07/29/2022. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “wherein the token is activated only during event activity, the event activity determined based upon image recognition or voice recognition” as recited in combination with other features with respect to independent claims 1, 17, and 19.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kline et al. (US 20170064246) – (Fig.9 and abstract) a outputting a first signal and a second signal having an inaudible carrier frequency, the difference between the first and second signal being an undesired audible signal; (¶0001, ¶0006, ¶0008) prevent/deter piracy
Jin et al. (US 20080279376) – (¶0009 traitor tracing technology that is used to identify which devices are involved in constructing the pirate copy of the content. An original version of each movie file is augmented before being broadcast. Specifically, the file that is actually broadcast has had at least one critical file segment replaced by a set of segment variations. Each file segment variation is differently encrypted and also differently watermarked prior to encryption, although the entire file may be watermarked as well. All the variations in one segment are identical for viewing purposes though digitally different. A particular receiver using an assigned secret cryptographic key can decrypt only one of the variations in each segment.
Schultz (US 20100067692) – (Figs. 3 and 6) picture based visible anti-piracy system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425